I ,


       1
                                                                             FILEJ)                         I
                                                                                                            I
                                                                                                            I
       2                                                                      SEP 10 2019                   i
                                                                                         . ""    ........   I
       3                                                                  CLERK   uS rns·1 RtC-1 couMT      \
                                                                    SOUTHERN         TRICT OF CALIFORNIA    I
                                                                    13Y                               DEPUIJj
       4
       5
       6
       7
       8                             UNITED STATES DISTRICT COURT
       9                          SOUTHERN DISTRICT OF CALIFORNIA
      10
      11   JANET VOHARIWATT and                           Case No.: 3:18-cv-02168-BEN-BGS
           PAUL VOHARIWATT,                               Bankruptcy No.: 16-00658-LA7
      12
                                           Appellants,
      13                                                  ORDER
           v.
      14
           KEITH MATSON and
      15
           JOANNE MATSON,
      16                                   Appellees.
      17
      18
      19          Appellants Janet and Paul Vohariwatt appeal the Bankruptcy Court's September 4,
      20   2018 Judgment on Remand. The Judgment is AFFIRMED.
      21                                     I.    BACKGROUND
      22        A. The Foreclosure
      23          In 2006, Appellants Janet and Paul Vohariwatt purchased real estate located at 31
      24   Sandpiper Strand. In December 2008, the Vohariwatts contracted to rent the property to
      25   tenants. The tenants paid $60,000 to rent the property for one year, as well as a $10,000
      26   "pet deposit" and a $5,000 security deposit. The tenants began living at the property in
      27   May 2009. In January 2010, the Vohariwatts and the tenants agreed to extend the lease
      28   until June 20, 2011 for another $60,000. The tenants made a $50,000 rent payment in May

                                                                                       3: l 8-cv-02168-BEN-BGS
                                                                                  Bankruptcy No.: 16-00658-LA?
          1   2010, and the parties agreed that the pet deposit would be used to cover the remaining
,_ _ __...2--'. $10 000 of rent owed.
         3           Notices of Default for the Property were recorded in August 2009 and July 2010,
         4    and Notices of Trustee's Sale for the Property were recorded in November 2009 and
         5 October 2010. On February 3, 2011, Keith and Joanne Matson purchased the 31 Sandpiper
         6    Strand property at a foreclosure auction. The Vohariwatts did not learn of the foreclosure
         7    auction until February 4, 2011. Between February 4, 2011 and February 23, 2011, the
         8 Matsons requested that the Vohariwatts turn over the rent money prepaid by the tenants for
         9 the period of February 3, 2011 (the day the Matsons took ownership of the property)
        10    through June 20, 2011 (the end of the rental period). The Vohariwatts refused.
        11       B. State Court Proceedings
        12          On March 30, 2011, the Vohariwatts brought suit for wrongful foreclosure against
        13    the Matsons in the Superior Court, County of San Diego. On October 7, 2011, the Superior
        14    Court dismissed the Vohariwatts' wrongful foreclosure suit. On that day, the Matsons
        15    again requested that the Vohariwatts turn over the prepaid rent, and the Vohariwatts again
        16    refused.
        17          The Matsons then brought suit against the Vohariwatts in the Superior Court, County
        18    of San Diego for (1) wrongful institution of civil proceedings for their wrongful foreclosure
        19    suit against the Matsons and (2) for conversion of the prepaid rent. After a two-day trial
       20     in January 2013, the Superior Court found for the Matsons on both claims, entering
       21     judgment against the Vohariwatts for $23,587.55 on the wrongful institution of civil
       22     proceedings claim and for $22,520.55 on the conversion claim. In finding for the Matsons
       23     on the conversion claim, the Superior Court stated:
       24           The Vohariwatts kept the rent money attributable to February 3, 2011 to June
                    20, 2011 despite no longer owning [the property]. The conversion occurred
       25
                    on February 3, 2011. Mr. Matson and Mrs. Vohariwatt both testified that Mr.
       26           Matson requested the prepaid rent money on October 7, 2011. The
                    Vohariwatts refused to give them the money.
       27
       28
                                                           2

                                                                                        3: 18-cv-02168-BEN-BGS
                                                                                   Bankruptcy No.: 16-00658-LA?
 1          At the rental rate of$5,000 per month multiplied by twelve months, and then
            divided by 365 days, the daily rental rate is $164.38. February 3, 2011 to June
 2
            =zo~20117V11S 1~7oays. Therefor~the amount of tne Matsons' personal
     L___ _ _


 3          property that the Vohariwatts converted is $22,520.55.
 4   Doc. 6-9 at p. 29 (2/5/2013 Superior Court Judgment).
 5       C. First Bankruptcy Proceeding
 6          In February 2016, the Vohariwatts filed for Chapter 7 bankruptcy. On April 28,
 7   2016, the Matsons filed a complaint in the Bankruptcy Court seeking a determination that
 8   the two debts owed under the Superior Court's judgment against the Vohariwatts were
 9   nondischargeable under 11 U.S.C. § 523(a)(6). On January 24, 2017, the Matsons moved
10   for a summary judgment order declaring that the judgment debts were exempt from the
11   Vohariwatts' discharge. The Bankruptcy Court granted the Matsons' motion as to the debt
12   owed for wrongful institution of civil proceedings. However, the Bankruptcy Court denied
13   the Matsons' motion as to the debt owed for the conversion judgment, finding that
14   particular debt to be dischargeable because it did not satisfy§ 523(a)(6). In so holding, the
15   Bankruptcy Court reasoned that the Matsons were collaterally estopped from arguing §
16   523(a)(6)'s nondischargeability exception applied because of the Superior Court's
17 judgment that the conversion occurred on February 3, 2011. Specifically, the Bankruptcy
18   Court determined that because the Superior Court found the conversion occurred on
19   February 3, 2011, and the Vohariwatts did not learn about the foreclosure sale until after
20   February 3, 2011, their conversion on February 3, 2011 could not be "willful and
21   malicious," as required by§ 523(a)(6)'s nondischargeability exception.
22      D. First Appeal of Bankruptcy Judgment
23          On June 19, 2017, the Matsons appealed to this Court the parts of the Bankruptcy
24   Court's judgment declaring that the judgment debt attributable to conversion was
25   discharged and ordering that the interest would accrue at the federal judgment rate. On
26   appeal, this Court held that "the Bankruptcy Court erred when it applied the doctrine of
27   collateral estoppel to conclude that the Conversion did not include acts that occurred after
28   February 3, 2011" because "[t]he Superior Court had no reason to decide whether or not
                                                  3
                                                                               3: l 8-cv-02 I 68-BEN-BGS
                                                                          Bankruptcy No.: 16-00658-LA?
 1 the Conversion included events that occurred after that date." 12/18/17 Order at p. 6. As
 2 . relevant to the instant ap.peal, this Court fu-rt~h.~e~r~h~e"l,rl~:_ _ _ _ _ _ _ _ _ _ _ _ _ _.__----11
 3          In this case, principles of collateral estoppel require this Court to accept the
            Superior Court's conclusion that the Conversion had begun to occur by
 4
            February 3, 2011 ... The Vohariwatts 1 have yet to transfer the Prepaid Rent
 5          to the Matsons. Consequently, the Conversion has continued from February
            3, 2011 until the present. The Conversion includes "any act[ s] of dominion"
 6
            over the Prepaid Rent committed by the Vohariwatts during that period of .
 7          time. Igauye v. Howard, 249 P.2d 558, 561 (Cal. Ct. App. 1952).
 8
            The Court remands this case to the Bankruptcy Court to determine whether
 9          the Vohariwatts committed acts of dominion over the Prepaid Rent after
            February 3, 2011. Having determined the acts that make up the Conversion,
10
            the Bankruptcy Court must determine whether the Conversion Debt is "for
11          willful and malicious injury by the [Vohariwatts] to [the Matsons]" and
            therefore [non]dischargeable under 11 U.S.C. § 523(a)(6).
12
13   12/18/17 Order at p. 7.
14      E. Bankruptcy Proceedings Following Remand
15          On remand, the Bankruptcy Court held a hearing during which it asked, "[W]ith
16   respect to additional hearings to understand whether there's a commission of acts of
17   dominion after February 3, 2011, and if there is a conversion, that conversion was willful
18   and malicious, what are you anticipating you might have to do?" Doc. 149 at p. 4. Both
19   parties stated their wish to brief the issues, and the Court set a briefing schedule. See id.
20   The Court additionally requested a full transcript of the Superior Court trial, which the
21   parties agreed to provide, and noted, "We will determine whether or not, after the
22   conclusion of the briefing - that the Court is satisfied that no further evidence is required."
23   Id. atp. 10.
24         When the Vohariwatts filed their opposition brief on remand, they attached a
25   declaration with more than 100 pages of new exhibits showing "improvements" they made
26
27
           1
             The Court has modified the quoted language from the 12/18/17 Order to reflect
28   the correct spelling of the Vohariwatts' name.
                                                    4
                                                                                3: l 8-cv-02168-BEN-BGS
                                                                           Bankruptcy No.: 16-00658-LA?
         1 to the property prior to the February 3, 2011 foreclosure. At the August 23, 2018 hearing
_ _ __,,.2'-'. on remand, the Bankrup_tcy_C_o_urLiss.u_ed_a-"tentati:s.re_ruling~-•-•_Sustain[jngJ_the_Matsons,_',____.
         3 evidence objection to strike the Vohariwatts' post-trial evidence as untimely and irrelevant
         4   and took under submission to explain in writing the basis for her decision on remand that
         5 (1) the Vohariwatts' conversion of the prepaid rent began on February 3, 2011 and has
         6   continued until the present; and (2) the resulting conversion debt is for a 'willful and
         7 malicious injury' that is nondischargeable under 11 U.S.C. § 523(a)(6)." Doc. 9-1 at p. 81;
         8 see also Doc. 9-1 at p. 78 ("Tentative Ruling"). The Bankruptcy Court later issued a five-
         9   page written order reaffirming its tentative ruling. Doc. 9-1 at p. 81. This appeal followed.
       10                                           II.    DISCUSSION
        11          The Vohariwatts raise two issues on appeal. First, they argue that the Bankruptcy
       12    Court erred by using the "substantial certainty" standard for "willful injury" adopted by In
       13    re Jercich, 238 F.3d 1202 (9th Cir. 2002).           Second, they contend that even if the
       14    Bankruptcy Court applied the correct standard, it did not apply it correctly, including
       15    because it improperly struck the Vohariwatts' pre-foreclosure improvements evidence. For
       16    the reasons discussed below, the Court rejects both grounds for appeal and affirms the
       17    Bankruptcy Court's judgment.
       18          A. The Bankruptcy Court Properly Followed Jercich and Geiger
       19          Section 523(a)(6) prevents the discharge of any debt arising from "willful and
       20    malicious injury by the debtor to another entity or to the property of another entity[.]" §
       21    523(a)(6). The Vohariwatts contend that the Bankruptcy Court applied the wrong standard
       22    for § 523(a)(6)'s "willful" injury requirement because it relied upon the Ninth Circuit's
       23    decision in Jercich. 2 According to the Vohariwatts, Jercich "misconstrued (and then
       24    overlooked)" the Supreme Court's prior decision in Kawaauhau v. Geiger, 523 U.S. 57
       25    (1998), by applying a "substantial certainty" test for willfulness. Doc. 8 at p. 19.
       26
       27
                   2
                     The Vohariwatts do not appeal the Bankruptcy Court's "malicious" injury finding,
       28    and thus, the Court addresses only the "willful" injury prong of§ 523(a)(6).
                                                             5
                                                                                          3: 18-cv-02168-BEN-BGS
                                                                                     Bankruptcy No.: 16-00658-LA?
I     .




               1              The Court reviews de nova the Bankruptcy Court's construction of§ 523(a)(6). See
    _ _ __..2'-'. In re Su 290 F.3d 1140 1142 (9th Cir. 2002) (stating that a conclusion oflaw is reviewed __
            3      de nova). In its 2018 decision, the Bankruptcy Appellate Panel ("BAP") considered and
            4      rejected the same arguments raised by the Vohariwatts. See In re Hamilton, 584 B.R. 310
            5      (9th Cir. BAP 2019),pending appeal, 2019 WL 1259164 (9th Cir. Apr. 19, 2019). As the
            6      BAP recently explained, "[Geiger and Jerich] are not at odds" with one another. 3 Id. at
            7      318 (emphasis added). In Geiger, the Supreme Court considered whether a debtor-doctor's
            8      debt arising from a medical malpractice claim against him fell within the "willful and
            9      malicious injury" exception to discharge. The Supreme Court expressly declined to expand
           10      the definition of "willful" to include the debtor's negligent or reckless medical care,
           11      explaining:
           12             The word "willful" in§ 523(a)(6) modifies the word "injury," indicating that
                          nondischargeability takes a deliberate or intentional injury, not merely a
           13
                          deliberate or intentional act that leads to injury. Had Congress meant to
          14              exempt debts resulting from unintentionally inflicted injuries, it might have
                          described instead "willful acts that cause injury."
          15
          16 Id. at 61 (emphasis in original).
          17              Three years after Geiger, the Ninth Circuit decided Jercich and declined to find that,
          18       under Geiger, the willfulness prong necessarily requires a "specific intent" to cause injury.
          19 Jercich, 238 F.3d at 1207. In so holding, the Jercich court reasoned that Geiger "clarified
          20       that it is insufficient under§ 523(a)(6) to show that the debtor acted willfully and that the
          21       injury was negligently or recklessly inflicted; instead, it must be shown not only that the
          22       debtor acted willfully, but also that the debtor inflicted the injury willfully and maliciously
          23       rather than recklessly or negligently." Id. (emphasis in original). Jercich concluded that
          24       Geiger did not, however, "answer . . . the precise state of mind required to satisfy §
          25       523(a)(6)'s 'willful' standard." Id. The Ninth Circuit went on to follow the Fifth and Sixth
          26
          27
                          3
                              This Court's reasoning follows the BAP's reasoning in Hamilton, 584 B.R. at 318-
          28       320.
                                                                 6
                                                                                              3: 18-cv-02168-BEN-BGS
                                                                                         Bankruptcy No.: 16-00658-LA7
 1 Circuits in holding that, "under Geiger, the willful injury requirement of§ 523(a)(6) is met
 2 . when it is shown either that the debtor had a subjective motive to inflkU:lie injury ouhaL __
 3   the debtor believed that the injury was substantially certain to occur as a result of his
 4   conduct." Id. Thus, as the BAP confirmed, Jercich remains good law that this Court must
 5   follow. See Hamilton, 583 B.R. at 320 (rejecting arguments identical to those raised by
 6   the Vohariwatts).
 7          The Vohariwatts' reliance on Hawkins v. Franchise Tax Board of California, 769
 8   F.3d 662 (9th Cir. 2014), to show that willfulness requires "specific intent" fares no better.
 9   Hawkins is distinguishable because it concerned only tax debts under§ 523(a)(l )(A) within
10   "the bankruptcy tax context," not a conversion judgment within the context ofa willful and
11   malicious injury under§ 523(a)(6), as is the case here. See also Hamilton, 584 B.R. at 320
12   (rejecting debtors' reliance upon Hawkins on same grounds).            Thus, contrary to the
13   Vohariwatts' argument, Hawkins did not "implicitly overrule Jercich." Id.
14         Having rejected the Vohariwatts' arguments and construed the test for willfulness
15   under § 523(a)(6), the Court considers next whether the Bankruptcy Court applied the
16   correct standard for willfulness. It did. The Bankruptcy Court properly grounded its
17   construction of the willfulness standard in Geiger, Jercich, and In re Su, 290 F.3d 1140
18   (9th Cir. 2002), by using the "substantial certainty" standard adopted in Jercich. See Doc.
19   9-1 at p. 82-83. Accordingly, the Bankruptcy Court did not err in its construction of§
20   523(a)(6).
21         B. The Bankruptcy Court Correctly Applied the Willfulness Standard
22         Next, the Vohariwatts contend that even if Jercich is good law, the Bankruptcy Court
23   incorrectly applied its "substantial certainty" standard to the facts of this case by finding §
24   523(a)(6)'s willful injury requirement was satisfied. To make that determination, the
25   Bankruptcy Court necessarily made factual findings about the Vohariwatts' mental state.
26   Thus, the Court reviews those factual findings for clear error. See Hamilton, 584 B.R. at
27   318 ("The clear error standard applies to the bankruptcy court's factual findings about the
28
                                                   7
                                                                                3: l 8-cv-02168-BEN-BGS
                                                                           Bankruptcy No.: 16-00658-LA7
        1 Debtors' mental state.").        The Bankruptcy Court made the following findings on
---=2---J. willfulness:
        3          The Vohariwatts acted with a willful intent when they took the injury-
                   producing action of asking the tenants to remain in possession without paying
        4
                   any rent to the Matsons, while simultaneously retaining the prepaid rent
        5          instead of transferring it to the Matsons. The necessary consequence of this
                   action is that the Matsons could not re-rent the property, or possess the
        6
                   property for themselves, or receive the rental income from the property to pay
        7          their mortgage and other debts.
        8
                  Additionally, the Vohariwatts' willful intent is evidenced by their retention of
        9         the prepaid rent after the state court dismissed their foreclosure action against
                  the Matsons, and after the Matsons demanded payment of the rent in October
       10
                  2011. It is further evidenced by the Vohariwatts' continued retention of the
       11         prepaid rent after the Matsons filed the state court action against them for
                  malicious prosecution and conversion of the prepaid rent, and after the
       12
                  Matsons had obtained a judgment against them on both claims. The natural
      13          consequence of the Vohariwatts' continued retention of prepaid rent is to
                  deprive the Matsons of their use of these rental monies in violation of their
      14
                  clear ownership rights.
      15
      16    Doc. 9-1 at p. 83.
      17          As previously discussed, the willful injury requirement is met when the debtor
      18    knows that the injury is substantially certain to occur as a result of his conduct. See
      19 Jercich, 238 F.3d at 1208. The court may infer intent "from the totality of the
      20    circumstances and the conduct of the person accused." In re Ormsby, 591 F.3d 1199,
      21    1206 (9th Cir. 2010). In addition, the "court may consider circumstantial evidence
      22    that tends to establish what the debtor must have actually known when taking the
      23    injury-producing action." Su, 290 F.3d at 1146, n. 6. "The [d]ebtor is charged with
      24    the knowledge of the natural consequences of his actions," Ormsby, 591 F.3d at
      25    1206, and the court is not required to "take the debtor's word for his state of mind,"
      26    Su, 390 F.3d at 1146, n. 6.
      27          The Vohariwatts argue that the Bankruptcy Court improperly assumed the
      28    conversion judgment was nondischargeable without identifying and considering the
                                                          8
                                                                                      3: 18-cv-02168-BEN-BGS
                                                                                 Bankruptcy No.: 16-00658-LA7
         1 requisite "nexus" between their conduct and the end result. That argument lacks merit.
_ _ __..2~,. The Bankrup_tc_y_C_o_urt_duLnoJ:_has_e__its_finding_of_intent_mer.ely_on_the_\lohariw_atts,_'.,.__----11
         3 retention of the prepaid rent, as the Vohariwatts contend. Rather, the Bankruptcy Court
         4 relied upon the Vohariwatts' undisputed acts of interference with the property's tenants.
         5 As the Bankruptcy Court found, the post-February 3, 2011 "injury-producing" conduct was
         6 the Vohariwatts' "asking the renters to remain in possession without paying any rent to the
         7 Matsons, while simultaneously retaining the prepaid rent instead of transferring it to the
         8 Matsons." Doc. 9-1 at p. 83. The Bankruptcy Court further found that the Vohariwatts
         9 knew their actions would cause substantial injury to the Matsons because "[t]he necessary
       10    consequence of this action is that the Matsons could not re-rent the property, or possess the
       11   property for themselves, or receive the rental income from the property to pay their
       12   mortgage and other debts." Id. Thus, in contrast to the Vohariwatts' characterization, the
       13   Bankruptcy Court's decision was not based on the existence of the conversion judgment,
       14   alone. Instead, the record reflects that the Bankruptcy Court properly considered the
       15   parties' arguments and the evidence offered at trial to come to its conclusions 'regarding
       16   the Vohariwatts' knowledge and intent-conclusions that are logical, plausible, and
       17   supported by the record.
       18           Next, the Vohariwatts contend that because they used the prepaid rent funds to pay
       19   for "improvements" to the property prior to the foreclosure sale on February 3, 2011, the
       20   Matsons "actually had ownership of all the funds received from the prepaid rents" that they
       21   were owed pursuant to the Superior Court's conversion judgment. Doc. 8 at p. 22; see also
       22   Doc. 9-3 (7/11/2018 Declaration and attached exhibits). Thus, the Vohariwatts theorize,
       23   the Bankruptcy Court erred by "conclud[ing] that the Vohariwatts knew the natural
       24   consequences of continued retention of prepaid rent [wa]s to deprive the Matsons of their
       25   use"' because the Matsons were not, in fact, injured. Doc. 8 at p. 22 (citing Doc. 9-1 at p.
       26   83.).   The Vohariwatts are incorrect.        The Vohariwatts' late-filed evidence of pre-
       27   foreclosure improvements to the property, accompanied by their new theory that the
       28   Matsons were somehow reimbursed for the prepaid rent by purchasing the property with
                                                            9
                                                                                         3: l 8-cv-02168-BEN-BGS
                                                                                    Bankruptcy No.: 16-00658-LA?
        1   the pre-foreclosure improvements, is not only illogical, but it contradicts issues already
---=2---J. resolved bj' the Superior Court, which in turn, th~_B_ankrupic.y_C_nJltUUld_thi.s_C_oJJli..ReLe_ __
        3   required to accept. See 12/17/18 Order ("Under California law, collateral estoppel ...
        4   applies to issues that 'have been necessarily decided in the former proceeding."'). In the
        5   first appeal, this Court held that collateral estoppel applied to three issues necessarily
        6   resolved by the Superior Court: "(l) whether the Matsons had a right to the Prepaid Rent
        7   'at the time of the conversion,' (2) whether the Vohariwatts converted the Prepaid Rent 'by
        8   a wrongful act,' and (3) the amount of damages owed to the Matsons." 12/18/17 Order at
        9   p. 6. Accordingly, the Vohariwatts are collaterally estopped from using their late-filed
       10   evidence to challenge either the extent of the Matsons' financial damage or whether the
       11   Vohariwatts converted the prepaid rent on February 3, 2011.
       12         Nonetheless, the Vohariwatts contend that the Bankruptcy Court erred by striking
       13   their pre-foreclosure improvements evidence. 4 That decision, however, was not an abuse
       14   of discretion. The Court has reviewed the Vohariwatts' declaration and exhibits and agrees
       15   with the Bankruptcy Court that the evidence was both untimely and not relevant to the
       16   willfulness finding, for the reasons discussed supra.
       17
       18
       19
      20
      21
                  4
                     The Court is likewise not persuaded that the Bankruptcy Court's evidentiary ruling
      22    denied due process to the Vohariwatts. First, the Vohariwatts offer no evidence in the
      23    record showing that they did not have an opportunity to respond, particularly when the
            Bankruptcy Court held a hearing on August 23, 2018 to address the parties' briefing. The
      24    Court notes that the Vohariwatts neglected to file the transcript of that hearing as part of
      25    their appeal, and thus, the Court is unable to consider it. In light of the tentative ruling
            issued by the Bankruptcy Court during that hearing, the Court is skeptical that the
      26    evidentiary issue was not at least raised during the hearing. Moreover, there is no evidence
      27    in the record suggesting the Vohariwatts took any further steps to be heard on the matter,
            e.g., by filing a motion to reconsider or for leave to file a sur-reply to the Matsons' reply
      28    brief.
                                                         10
                                                                                     3: 18-cv-02168-BEN-BGS
                                                                                Bankruptcy No.: 16-00658-LA?
       1          Further, even if the Bankruptcy Court had considered the pre-foreclosure
---=2---1. imnrovements evidence-which it mav have 5-the outcome would be the same. First the
       3   Vohariwatts' declaration does not assert their subjective belief that the Matsons were
       4   already reimbursed by virtue of purchasing the foreclosed property with the pre-foreclosure
       5   improvements. Indeed, there is no direct evidence of the Vohariwatts' beliefs on that point;
       6 rather, their alleged belief is evidenced only by implication. See Doc. 9-3 (7/11/2018
       7   Declaration).
       8          Second, even considering the Vohariwatts' new theory within the "totality of the
       9   circumstances," a court is not required to accept it as true, particularly in the face of
      10   evidence to the contrary. See, e.g., Ex. 29; App. 133 (2012 email from the Vohariwatts to
      11   third party stating, "I do not think they have the right [to the prepaid rent] ... 1. Because
      12   we have not dropped the wrongful foreclosure case. 2. These are money we used to pay the
      13   mortgage and reinstate the loan."); see also Su, 390 F.3d at 1146, n. 6 (noting that the court
      14   is not required to "take the debtor's word for his state of mind."). For example, during
      15   direct examination at trial, counsel asked, "What did you do with the rent and the security
      16   deposit you received," and the Vohariwatts responded, "We use[d] it to pay mortgage."
      17   Tr. P. 89:26-28; App. 460. Thus, even considering the pre-foreclosure improvements
      18   evidence, the Bankruptcy Court's finding that the Vohariwatts interfered with the Matsons'
      19   rental income, as well as refused to reimburse them, would still be logical, plausible, and
      20   supported by the record. See In re Retz, 606 F.3d 1189, 1196 (9th Cir. 2010) ("A court's
      21   factual determination is clearly erroneous if it is illogical, implausible, or without support
      22   in the record.").
      23
      24
      25
      26
                 5
      27          See Doc. 9-1 at p. 84 ("Even if the Vohariwatts had already spent these funds prior
           to February 3, 2011 as they claim, they still had sufficient funds at various times after
      28   February 3, 2011 to pay this debt but chose to direct their funds elsewhere.").
                                                         11
                                                                                     3: l 8-cv-02 I 68-BEN-BGS
                                                                                Bankruptcy No.: 16-00658-LA?
         1          For the previous reasons, the Bankruptcy Court properly construed "willfulness"
_ _ __....2'_J. under§ 523(a)(6),~Jlroperly aJ).plied Jercich's substantial certaincy standard to the facts, and     ~~~-

         3   did not abuse its discretion by striking the pre-foreclosure improvements evidence.
         4                                         III.   CONCLUSION
         5          The Bankruptcy Court's Judgment dated September 4, 2018 is AFFIRMED, and
         6   the appeal is dismissed.
         7          IT IS SO ORDERED.
         8
         9   DATED: Septemberjl-, 2019
                                                                                           TEZ
        10
        11
        12
        13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
                                                             12
                                                                                           3: l 8-cv-02168-BEN-BGS
                                                                                      Bankruptcy No.: 16-00658-LA?
